DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the open air system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 6-9, 14-17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regard to claim 1, the recitation, “during gait directly creates airflow” (line 21-22) contains new matter as there is no support in the disclosure for the scope of the recitation.   The specification does not disclose any structure which creates airflow “directly” as claimed.  Further, the scope includes new matter since there are structures included within the scope of the recitation which are not disclosed in the application.  For example, the recitation reads on the sole having a bellows structure such that walking depresses the bellows and creates an airflow.  This scope is not supported and therefore the scope of the recitation includes new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 6-9, 14-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1, the recitation, “during gait directly creates airflow” (line 21-22) is indefinite since there is no way to determine what is and is not a direct creation of airflow.  Further, it is unclear what structure is included and excluded in the recitation.  There is no support or description of any structure that “directly” creates airflow and therefore it is not possible to discern what structure is included and excluded by the recitation.  Further, there is no support in the disclosure for a structure that creates an airflow and excludes the airflow creating structures of the prior art, as alleged by the applicant.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Pereira (WO 2010/085163), Giblin (US 6438964), and Dakhill (US 2016/0051006).
	In regard to claim 1, Paek teaches a footwear product (100, see all figures, whole disclosure) with an integrated active temperature control system, the footwear product comprising: 
an upper (110); 
a sole (including identified parts below) comprising an insole (140, 172) comprising one thermo-conductive insert or plug (172); 
a midsole (at least part of sole between 140 and bottom part of 150 and including passage 154; hereafter referred to as “140-150” for simplicity) disposed between the insole (140) and an outsole (150); wherein the midsole (140-150) comprises a cooling element (174); and 
a single heat sink (176) is disposed in the midsole (140-150);
an open air system (at least passage 154 associated with fan 162, hereafter passage 154 for simplicity) defined by the sole (see that the sole defines the passage identified), wherein the open air system (passage 154) is in fluid communication with the single heat sink (176) and an airflow (through passage 154) in the open air system (passage 154) across the single heat sink (176) moves heat away from the single heat sink (176; page 4 “heat is also emitted through the heat sink 176 and is discharged to the outside through the passage 154”) and outside (see “outside” in previous quotation) of the footwear product (100).  
	Paek does not explicitly state that the cooling element is a thermo-electric cooling element having an active solid-state electrical device that operates on the Peltier effect and having a plurality of the cooling elements with a plurality of thermoconductive inserts or plugs; and wherein the single heat sink directly contacts each of the plurality of the thermo-electric cooling elements, and the single heat sink comprises one or more metal components or thermal-conductive foam components. 
	However, the teachings of Paek that the cooling means (170) is powered by the battery (120)(pages 4-5) suggest the cooling means (170) is a thermoelectric cooling device and additionally thermoelectric cooling devices are well known in the prior art as explained in detail below.
Vogt teaches employing a plurality of thermo-electric cooling elements (340a, 340b - para. 47, 41) to provide cooling to multiple locations on a foot; the thermo-electric cooling elements (340a, 340b) each having an active solid-state electrical device (para. 42, 43) that operates on the Peltier effect (para. 42-43); and Vogt teaches a single heat sink (342, para. 47 - “heat sink”) directly contacting the plurality of the thermo-electric cooling elements (340a, 340b) (para. 46-47).  
Further, Pereira teaches a footwear product (page 1, para. 1) having a plurality (see figure 1) of thermo-electric cooling elements (3; page 8 - “thermoelectric modules”) and a singular heat sink (1, page 8 - “heat conducting layers”); the singular heat sink (1) formed from one or more metal components (page 10 - see “metallic films”).  
Additionally, Giblin teaches it is well known to provide thermal-conductive foam components for heat sinks (column 5, line 50 - column 6, line 1-17) for the purpose of providing high performing conductive material that is lightweight.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek to have a plurality of thermo-electric cooling elements each in contact with a respective one of a plurality of thermoconductive inserts or plugs and to provide a single heat sink formed of one or more metal components or thermal conductive foam components to be directly in contact with each of the plurality of the thermo-electric cooling elements for the purpose of providing greater cooling capacity and to provide cooling to many locations on a user’s foot and to improve the ability of the product to reject heat from the plural locations; further note that providing a single heat sink would clearly permit the provision of a larger heat sink (rather than several heat sink with spacing) improve the ability of the heat sink to remove heat more effectively from multiple locations.
Paek, as modified, teaches most of the limitations but does not appear to explicitly teach that the open air system directly creates the airflow from a loading and unloading of the sole during gait.  (Note that the only supported interpretation is that the energy for the airflow comes from the walking in the shoe).  
However, Dakhil explicitly teaches footwear (100) that has a power generating footwear structure (300) that provides power from a loading and unloading of the sole during walking (para. 25, 26); such power would obviously be advantageous to aide in powering the fan (162) of Paek.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek with the power generating structure of Dakhil for the purpose of obtaining power from walking in the footwear to aide powering the fan and thereby directly creating an airflow across the heat sink (176) (see that the energy for moving the air is sourced from the act of walking in the footwear) so as to increase the capability of the system to provide cooling.
In regard to claim 6, Paek, as modified, teaches a power source (see power source 120 and Vogt - para. 19, 43, 64) for the plurality of the cooling elements (modified in TECs).
In regard to claim 7, Paek, as modified, teaches that the power source (120; and Vogt - para. 60) comprises rechargeable batteries (page 4, para. 1, page 5, para. 1; also Vogt - para. 60) that may be recharged when not in use (page 6; the disclosed batteries in Vogt are fully capable of the functional use).
In regard to claim 8, Paek teaches a control system to control an amount of heat being removed from the footwear product (page 5). Note that Vogt also teaches a control system to control an amount of heat being removed from the footwear product (para. 65, 64) and would be obvious modify Paek therewith to improve the controllability of the system of Paek if it were determined that the control system of Paek was somehow not sufficient for any imagined reason.
In regard to claim 9, Paek, as modified, teaches that the plurality of thermo-conductive inserts (172 pluralized by the above modification) also provides cushioning to control pressure and/or shear and is disposed in a portion of the insole contacting an area of a plantar surface of a foot disposed in the footwear product.  
In regard to claims 14-17, Paek teaches most of the claim limitations, but does not explicitly teach temperature and/or pressure sensor(s) associated with each of the plurality of thermo-conductive inserts and not all of the control limitations of claims 15-17.  However, Vogt clearly teaches temperature sensors (122, para. 24, 48) and pressure sensors (para. 56, 57) and teaches that the sensors should be provided to determine the conditions at the foot (para. 53) and at the location of cooling (para. 48); a control system (110, para. 24) to control an amount of heat being removed from the footwear product (para. 48); wherein the control system (110) has an input (remote control 137, 139, para. 38) for setting a temperature to be maintained (para. 35); the input (remote control) is disposed outside of the footwear product and is operatively connected wirelessly to the control system (remote control, para. 38); the system operation is adjusted upon the pressure sensors detecting when a person is standing (para. 57).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek with temperature and pressure sensors at the location of the inserts or plugs (172) and to provide a control system with an input wirelessly connected to the control system, and to activate the cooling system when a preset pressure on the pressure sensors indicates a person is using the shoes for the purpose of automating the operation of the cooling system and to improve the temperature control and to make using the system easier.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Dakhill (US 2016/0051006), Pereira (WO2010/085163), Giblin (US 6438964), and Bailey (US 7204041).
	Paek, as modified, teaches most of the claim limitations, but does not teach that the inserts or plugs are made of gel.  However, Bailey teaches that it is routine and ordinary to form insole material from gel (column 14, line 45-50).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the plug of Paek from gel as taught by Bailey for the purpose of providing a comfortable insole.  Note also that Bailey is suggestive of the recited polymer foams as well.

Claims 1, 6-9, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Pereira (WO2010/085163), Giblin (US 6438964), and Chen (US 5367788).
	In regard to claim 1, Paek teaches a footwear product (100, see all figures, whole disclosure) with an integrated active temperature control system, the footwear product comprising: 
an upper (110); 
a sole (including identified parts below) comprising an insole (140, 172) comprising one thermo-conductive insert or plug (172); 
a midsole (at least part of sole between 140 and bottom part of 150 and including passage 154; hereafter referred to as “140-150” for simplicity) disposed between the insole (140) and an outsole (150); wherein the midsole (140-150) comprises a cooling element (174); and 
a single heat sink (176) is disposed in the midsole (140-150);
an open air system (at least passage 154 associated with fan 162, hereafter passage 154 for simplicity) defined by the sole (see that the sole defines the passage identified), wherein the open air system (passage 154) is in fluid communication with the single heat sink (176) and an airflow (through passage 154) in the open air system (passage 154) across the single heat sink (176) moves heat away from the single heat sink (176; page 4 “heat is also emitted through the heat sink 176 and is discharged to the outside through the passage 154”) and outside (see “outside” in previous quotation) of the footwear product (100).  
	Paek does not explicitly state that the cooling element is a thermo-electric cooling element having an active solid-state electrical device that operates on the Peltier effect and having a plurality of the cooling elements with a plurality of thermoconductive inserts or plugs; and wherein the single heat sink directly contacts each of the plurality of the thermo-electric cooling elements, and the single heat sink comprises one or more metal components or thermal-conductive foam components. 
	However, the teachings of Paek that the cooling means (170) is powered by the battery (120)(pages 4-5) suggest the cooling means (170) is a thermoelectric cooling device and additionally thermoelectric cooling devices are well known in the prior art as explained in detail below.
Vogt teaches employing a plurality of thermo-electric cooling elements (340a, 340b - para. 47, 41) to provide cooling to multiple locations on a foot; the thermo-electric cooling elements (340a, 340b) each having an active solid-state electrical device (para. 42, 43) that operates on the Peltier effect (para. 42-43); and Vogt teaches a single heat sink (342, para. 47 - “heat sink”) directly contacting the plurality of the thermo-electric cooling elements (340a, 340b) (para. 46-47).  
Further, Pereira teaches a footwear product (page 1, para. 1) having a plurality (see figure 1) of thermo-electric cooling elements (3; page 8 - “thermoelectric modules”) and a singular heat sink (1, page 8 - “heat conducting layers”); the singular heat sink (1) formed from one or more metal components (page 10 - see “metallic films”).  
Additionally, Giblin teaches it is well known to provide thermal-conductive foam components for heat sinks (column 5, line 50 - column 6, line 1-17) for the purpose of providing high performing conductive material that is lightweight.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek to have a plurality of thermo-electric cooling elements each in contact with a respective one of a plurality of thermoconductive inserts or plugs and to provide a single heat sink formed of one or more metal components or thermal conductive foam components to be directly in contact with each of the plurality of the thermo-electric cooling elements for the purpose of providing greater cooling capacity and to provide cooling to many locations on a user’s foot and to improve the ability of the product to reject heat from the plural locations; further note that providing a single heat sink would clearly permit the provision of a larger heat sink (rather than several heat sink with spacing) improve the ability of the heat sink to remove heat more effectively from multiple locations.
Paek, as modified, teaches most of the limitations but does not appear to explicitly teach that the open air system directly creates the airflow from a loading and unloading of the sole during gait.  (Note that the only supported interpretation is that the energy for the airflow comes from the walking in the shoe).  
However, Chen explicitly teaches footwear (shoe - column 2, line 36) that has a power generating footwear structure (20) that provides power from a loading and unloading of the sole during walking (column 2, line 67- column 3, line 5) to a thermoelectric unit (30) and also generates an airflow (column 3, line 1-5 “generator 20 produces hot air due to motion of the electric generator 20”) thereby directly creating the airflow (see that the energy for the airflow comes from the walking in the shoe).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek with the power generating features of Chen for the purpose of providing both airflow and power generation from walking in the shoe.
In regard to claim 6, Paek, as modified, teaches a power source (see power source 120 and Vogt - para. 19, 43, 64) for the plurality of the cooling elements (modified in TECs).
In regard to claim 7, Paek, as modified, teaches that the power source (120; and Vogt - para. 60) comprises rechargeable batteries (page 4, para. 1, page 5, para. 1; also Vogt - para. 60) that may be recharged when not in use (page 6; the disclosed batteries in Vogt are fully capable of the functional use).
In regard to claim 8, Paek teaches a control system to control an amount of heat being removed from the footwear product (page 5). Note that Vogt also teaches a control system to control an amount of heat being removed from the footwear product (para. 65, 64) and would be obvious modify Paek therewith to improve the controllability of the system of Paek if it were determined that the control system of Paek was somehow not sufficient for any imagined reason.
In regard to claim 9, Paek, as modified, teaches that the plurality of thermo-conductive inserts (172 pluralized by the above modification) also provides cushioning to control pressure and/or shear and is disposed in a portion of the insole contacting an area of a plantar surface of a foot disposed in the footwear product.  
In regard to claims 14-17, Paek teaches most of the claim limitations, but does not explicitly teach temperature and/or pressure sensor(s) associated with each of the plurality of thermo-conductive inserts and not all of the control limitations of claims 15-17.  However, Vogt clearly teaches temperature sensors (122, para. 24, 48) and pressure sensors (para. 56, 57) and teaches that the sensors should be provided to determine the conditions at the foot (para. 53) and at the location of cooling (para. 48); a control system (110, para. 24) to control an amount of heat being removed from the footwear product (para. 48); wherein the control system (110) has an input (remote control 137, 139, para. 38) for setting a temperature to be maintained (para. 35); the input (remote control) is disposed outside of the footwear product and is operatively connected wirelessly to the control system (remote control, para. 38); the system operation is adjusted upon the pressure sensors detecting when a person is standing (para. 57).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek with temperature and pressure sensors at the location of the inserts or plugs (172) and to provide a control system with an input wirelessly connected to the control system, and to activate the cooling system when a preset pressure on the pressure sensors indicates a person is using the shoes for the purpose of automating the operation of the cooling system and to improve the temperature control and to make using the system easier.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Chen (US 5367788), Pereira (WO2010/085163), Giblin (US 6438964), and Bailey (US 7204041).
	Paek, as modified, teaches most of the claim limitations, but does not teach that the inserts or plugs are made of gel.  However, Bailey teaches that it is routine and ordinary to form insole material from gel (column 14, line 45-50).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the plug of Paek from gel as taught by Bailey for the purpose of providing a comfortable insole.  Note also that Bailey is suggestive of the recited polymer foams as well.

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but are not persuasive in view of the detailed grounds for rejections above.  Applicant's arguments are an allegation that the amendment overcomes the prior art.  In response, the examiner disagrees and notes that the amended language is indefinite and new matter.  Further, the rejection above shows how the prior art meets the claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
May 10, 2022